
	

114 HR 3919 IH: Honoring the Hiring of Heroes Act
U.S. House of Representatives
2015-11-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3919
		IN THE HOUSE OF REPRESENTATIVES
		
			November 4, 2015
			Mr. Cárdenas (for himself, Mrs. Radewagen, Ms. Brownley of California, Mr. Jolly, Mr. Ryan of Ohio, Mr. Blumenauer, Mr. Bishop of Georgia, Mr. Jones, Ms. Jackson Lee, Mr. Serrano, Ms. Judy Chu of California, Mr. Honda, Mr. Garamendi, Mrs. Napolitano, Mr. Butterfield, Mr. Veasey, Mr. Sablan, Ms. Bordallo, Mr. Kilmer, and Mr. Van Hollen) introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on Veterans’ Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To authorize the Secretary of Labor to award special recognition to employers for veteran-friendly
			 employment practices.
	
	
 1.Short titleThis Act may be cited as the Honoring the Hiring of Heroes Act. 2.Veteran-Friendly Business Awards (a)Authorization and Criteria for awardNot later than 1 year after the date of enactment of this Act, the Secretary of Labor (in this Act referred as the Secretary) and the Secretary of Veterans Affairs shall jointly establish a program to award special recognition to employers for veteran-friendly employment practices and, in coordination with the Secretaries of Defense and Commerce, shall establish criteria for determining recipients of such awards.
 (b)RecognitionAn award of recognition granted under the program established by the Secretary under this Act shall be known as an Employment Salute Award.
			(c)Eligibility
 (1)Employer definedAs used in this Act, the term employer means any person engaged in a business affecting commerce who has employees, but does not include the United States or any State or political subdivision of a State.
 (2)CategoriesThe Secretary shall establish different categories of employers eligible for the awards based on the size of the employers. Recognition shall be awarded separately for employers having from 1 to 50 employees, from 51 to 500 employees, and more than 500 employees.
 (d)ApplicationAn employer seeking an award of recognition under this Act shall provide the Secretary with an application at such time and containing such information as the Secretary shall require after establishing the criteria described in subsection (a).
			(e)Application fee and funding
 (1)Fee authorizedThe Secretary may assess a reasonable application fee on employers seeking such an award. (2)Establishment of fundThere is established in the Treasury of the United States a separate account for the deposit of fees collected under this subsection to be known as the Employment Salute Award Fund.
 (3)DepositThe Secretary shall deposit any fees collected pursuant to paragraph (1) into the Fund established by paragraph (2).
 (4)UseAmounts in the Employment Salute Award Fund shall be available to the Secretary, as provided in paragraph (5), for making expenditures to carry out the program established pursuant to subsection (a).
 (5)Authorization of appropriationsThere is authorized to be appropriated from the Employment Salute Award Fund to the Secretary for each fiscal year in which fees are collected under this subsection an amount equal to the total amount collected during the previous fiscal year from fees assessed pursuant to this subsection. Such amounts are authorized to remain available until expended.
 (6)Crediting and Availability of FeesFees authorized under paragraph (1) shall be collected and available for obligation only to the extent and in the amount provided in advance in appropriations Acts.
 (f)PublicizationThe Secretary shall publicize the recipients of the award by listing such recipients in a separate section on the Department of Labor’s website and through such other methods as the Secretary may determine.
 (g)No monetary awardAn award granted under a program established pursuant to subsection (a) shall be for recognition only and not be monetary in nature.
			
